DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ANDREA MARIE THOMPSON,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-2317

                              [April 20, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2013-CF-001859-
AXXX-MB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm without prejudice to appellant filing a Florida Rule of
Criminal Procedure 3.850 motion.

  Affirmed.

STEVENSON, GERBER and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.